Exhibit 10.1

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this "Agreement"), dated as of August 25, 2014,
between Enerpulse Technologies, Inc., a Nevada corporation (the "Company"), and
Gordian Group, LLC, a Delaware limited liability company ("Gordian"). The
parties hereto are sometimes hereinafter referred to collectively as the
"Parties" and individually as a "Party."

 

WHEREAS, Gordian currently holds 131,287 shares of common stock (the “Common
Stock”) of the Company, $0.001 par value per share (the “Subject Shares”);

 

WHEREAS, pursuant to an earlier settlement agreement, dated October 12, 2011, by
and between the Company and Gordian, Gordian obtained, among other things,
certain preferred shares that were subsequently converted into the Subject
Shares and a redemption right (the “Redemption Right”) relating to such
preferred shares (initially) and the Subject Shares (subsequently) as described
in Section 7.1(c) of the Sixth Amended and Restated Certificate of Incorporation
of Enerpulse, Inc., a wholly-owned subsidiary of the Company, filed with the
Secretary of State of the State of Delaware on December 19, 2012 (the “Old
Charter”);

 

WHEREAS, the Company confirmed Gordian’s Redemption Right with respect to the
Subject Shares in a letter agreement, dated October 21, 2013 (the “Letter
Agreement”), by and between the Company and Gordian;

 

WHEREAS, on May 27, 2014, Gordian exercised its redemption rights (the
“Redemption”) with respect to all the Subject Shares;

 

WHEREAS, pursuant to (i) the terms of the Letter Agreement and (ii) the
Redemption Right, Gordian has asserted that the Company is obligated to pay to
Gordian, no later than the date hereof (the “Redemption Date”), $300,000 (the
“Redemption Price”) in connection with the Redemption of the Subject Shares;

 

WHEREAS, the Company has requested whether Gordian is willing to modify the
terms of the Redemption Right so that a portion of the Redemption Price can be
paid at a later time;

 

WHEREAS, Gordian has indicated that it is willing to make such a modification,
subject to and on the terms set forth in this Agreement; and

 

WHEREAS, the Parties acknowledge and agree that the compromise and settlement
reflected herein with respect to the Redemption Right and the Redemption Price
constitute the exchange of reasonably equivalent value between the Parties to
settle the matters between them with respect to the Redemption and are
reasonable and fair to the Parties;

 



 

 

 

 

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
premises and the mutual representations, warranties, covenants and agreements
set forth herein, the Parties agree as follows:

 

ARTICLE I

 

REDEMPTION

 

(a)           Upon the terms and subject to the conditions of this Agreement, on
the date hereof, in full redemption of the Subject Shares and satisfaction of
the Redemption, the Company (a) has paid to Gordian, and Gordian hereby
acknowledges receipt of, a cash amount of $200,000 (the “Cash Redemption Price”)
and (b) shall issue to Gordian a promissory note, in the form attached hereto as
Exhibit A, in the principal amount of $100,000 (the “Note”).

 

(b)            Against payment of the Cash Redemption Price and issuance of the
Note, Gordian will promptly deliver to the Company for cancellation the
certificates (either physically or electronically) representing the Subject
Shares, duly endorsed for transfer (with gold medallion guaranty) in the case of
delivery of physical stock certificates.

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.1. Representations and Warranties of Gordian. Gordian represents and
warrants to the Company as of the date hereof that:

 



(a)           Authority, Execution and Binding Effect. The execution, delivery
and performance by Gordian of this Agreement and the transactions contemplated
hereby are within its limited liability company powers, and have been duly
authorized by all necessary action on the part of Gordian, and no other
corporate act or proceeding on the part of Gordian is necessary to approve the
execution and delivery of this Agreement or the consummation by Gordian of the
transactions contemplated hereby. This Agreement has been validly executed and
delivered by Gordian. Assuming due authorization, execution and delivery by the
Company, this Agreement constitutes a valid and binding agreement of Gordian,
enforceable against Gordian in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally or by
equitable principles.

 



2

 

 

(b)           No Conflicts. The execution, delivery and performance of this
Agreement by Gordian will not, with or without the giving of notice or lapse of
time, or both, (i) conflict with the certificate of formation or limited
liability company agreement or similar constitutive documents of Gordian, (ii)
result in any breach of any terms or provisions of, or constitute a default
under, or conflict with any material contract, agreement or instrument to which
Gordian is a party or by which Gordian is bound, or (iii) violate any material
provision of law, statute, rule or regulation to which it is subject or any
material order, judgment or decree applicable to Gordian, except in the case of
each of the preceding subclauses (i) through (iii), for such conflicts,
breaches, defaults or violations which, individually or in the aggregate, would
not be likely to have a material adverse effect on Gordian’s ability to perform
its obligations under this Agreement.

 

(c)           Litigation. There is no claim, cause of action, allegation,
action, suit, proceeding, litigation, arbitration or investigation ("Action")
pending or, to Gordian's knowledge, threatened (i) by or against Gordian which
would be likely to prevent, materially interfere with or materially delay the
consummation of the transactions contemplated hereby or (ii) with respect to the
transactions contemplated hereby, at law or in equity, or before or by any
federal, state, municipal, foreign or other governmental department, commission,
board, agency, instrumentality or authority which, if adversely determined,
would be likely to prevent, materially interfere with or materially delay the
consummation of the transactions contemplated hereby. There is no order, decree,
injunction or judgment pending or in effect against Gordian that would be likely
to prevent, materially interfere with or materially delay the consummation of
the transactions contemplated hereby.

 

SECTION 2.2. Representations and Warranties of the Company. The Company
represents and warrants to Gordian as of the date hereof that:

 

(a)           Authority, Execution and Binding Effect. The execution, delivery
and performance by the Company of this Agreement and the transactions
contemplated hereby are within its corporate powers, and have been duly
authorized by all necessary action on the part of the Company, and no other
corporate act or proceeding on the part of the Company is necessary to approve
the execution and delivery of this Agreement or the consummation by the Company
of the transactions contemplated hereby. This Agreement has been validly
executed and delivered by the Company. Assuming due authorization, execution and
delivery by Gordian, this Agreement constitutes a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally or by equitable principles.

 

(b)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company will not, with or without the giving of notice or lapse
of time, or both, (i) conflict with the certificate of incorporation or by-laws
or similar constitutive documents of the Company, (ii) result in any breach of
any terms or provisions of, or constitute a default under, or conflict with any
material contract, agreement or instrument to which the Company is a party or by
which the Company is bound, except for such breaches, defaults or conflicts
which, individually or in the aggregate, would not be likely to have a material
adverse effect either on the financial position, results of operations or
business of the Company or the Company’s ability to perform its obligations
under this Agreement, or (iii) violate any material provision of law, statute,
rule or regulation to which it is subject or any material order, judgment or
decree applicable to the Company.

 



3

 

 

(c)           Litigation. There is no Action pending or, to the Company's
knowledge, threatened (i) by or against the Company which would be likely to
prevent, materially interfere with or materially delay the consummation of the
transactions contemplated hereby or (ii) with respect to the transactions
contemplated hereby, at law or in equity, or before or by any federal, state,
municipal, foreign or other governmental department, commission, board, agency,
instrumentality or authority which, if adversely determined, would be likely to
prevent, materially interfere with or materially delay the consummation of the
transactions contemplated hereby. There is no order, decree, injunction or
judgment pending or in effect against the Company that would be likely to
prevent, materially interfere with or materially delay the consummation of the
transactions contemplated hereby.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1. Cooperation; Further Assurances. Subject to the terms and
conditions of this Agreement, each of the Parties shall use all reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things reasonably necessary, proper or advisable under applicable laws
and regulations to consummate and make effective the transactions contemplated
by this Agreement.

 

SECTION 3.2 Mutual Release. (a)           Effective as of the date of this
Agreement, each Party, on behalf of itself and each of its Related Parties
(collectively, the “Releasing Parties”), does hereby unconditionally and
irrevocably release, waive and forever discharge the other Party and each of its
Related Parties (collectively, the “Released Parties”), of and from any and all
known and unknown claims, actions, causes of action, suits, debts, liens,
contracts, agreements, promises, commitments, demands, charges, damages, awards,
assessments, losses, costs, expenses (including attorneys’ fees and costs), and
other liabilities and obligations that the Releasing Parties may now or
henceforth have against the Released Parties, of any nature or kind, known or
unknown, suspected or unsuspected, from whatever cause, action, omission, or
other matter or circumstance, from the beginning of time to and through the date
of this Agreement (including, but not limited to, with respect to the Redemption
and the Redemption Right); provided, however, that no release is given hereunder
with respect to (i) a Releasing Party’s rights under this Agreement, (ii)
Gordian’s rights under the Note or (iii) the surviving indemnification,
exculpation, contribution, limitations on usage of Gordian’s advice, venue and
jurisdictional consent and choice of law provisions of the engagement letter,
dated June 1, 2010, between the Company and Gordian (the “Surviving Provisions”)
(the foregoing exceptions in the preceding subclauses (i) through (iii),
collectively, the “Exceptions”). For purposes of this Agreement, (x) "Affiliate"
shall mean any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under direct or indirect
common control with another Person. For the purposes of this definition,
"control," when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controls" and "controlled" have meanings correlative to the foregoing, (y)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof, and (z)“Related
Parties” shall mean such Person’s past, present and future controlling Persons,
Affiliates, and subsidiaries, and the respective members, shareholders,
partners, managers, directors, officers, employees, agents, predecessors,
successors and assigns of such controlling Persons, Affiliates and subsidiaries.

 



4

 

 

(b)           It is each Party’s intention that this release shall be effective
as a full and final accord and satisfactory release of each and every matter
that is the subject of this release. Each Party acknowledges that a Releasing
Party may hereafter discover claims or facts in addition or different from those
such Releasing Party now knows or believes to be true with respect to the
matters released herein. Nevertheless, it is the intention of each Party to
fully, finally and forever settle and release all such matters and all claims
relative thereto, which do now exist, may exist, or heretofore have existed
(still subject to the Exceptions). In furtherance of such intention, this
Agreement shall be and remain in effect as a full and complete general release
of all such matters, notwithstanding the discovery or existence of any
additional or different claims or facts relative thereto (still subject to the
Exceptions).

 

(c)           Each Party acknowledges that the applicable laws of many states
provide substantially the following: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Each Party
acknowledges that such provisions are designed to protect a party from waiving
claims which it does not know exist or may exist. Nonetheless, each Party agrees
that, effective as of the date hereof, each Party shall be deemed to waive any
such provision.

 

(d)            Each Party expressly represents, warrants and covenants not to
(i) sue the Released Parties to enforce any charge, claim or cause of action
released pursuant to this Agreement, (ii) participate, assist or cooperate in
any such proceedings, or (iii) encourage, assist and/or solicit any third party
to institute any such proceeding. This covenant not to bring or maintain any
action in law or equity shall be subject to specific enforcement and the
Released Parties, or any of them, shall have standing to bring any such action
for specific enforcement. This covenant does not apply to any suits or other
proceedings to enforce the provisions of this Agreement or of the Note. In any
suit to enforce this Agreement, the party that prevails with respect to the
preponderance of the material, substantive issues in dispute shall be entitled
to reimbursement of its reasonable attorneys’ fees and costs from the other
party or parties.

 

(e)           EACH PARTY HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS AND EFFECTS OF THE RELEASE CONTAINED IN THIS AGREEMENT. EACH PARTY
HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL OF ITS OWN CHOOSING WITH
RESPECT TO THE EXECUTION AND LEGAL EFFECT OF THIS AGREEMENT.

 



5

 

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1. Counterparts. This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
Party, but all such counterparts taken together will constitute one and the same
Agreement.

 

SECTION 4.2. Notices. All notices, requests and other communications to any
Party shall be in writing (including facsimile transmission) and shall be given:

 

if to the Company, to:

 

Enerpulse, Inc.

2451 Alamo Ave SE

Albuquerque, NM 87106

Fax: (505) 842-6592

Attention: Mr. Joseph E. Gonnella

           Chief Executive Officer

 

if to Gordian, to:

 

Gordian Group, LLC

950 Third Avenue, 17th Floor

New York, NY 10022

Fax: (212) 486-3616

Attention: David Herman

 

 

           SECTION 4.3. Parties in Interest. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of, and be
enforceable by, the Parties and their respective successors and permitted
assigns.

 



6

 

 

           SECTION 4.4. Entire Agreement; Amendment. This Agreement, together
with the Note and the Surviving Provisions, contains the entire agreement
between the Parties with respect to the subject matter hereof and there are no
agreements, understandings, representations or warranties between the Parties
other than those set forth or referred to herein. This Agreement may be amended,
modified or waived in whole or in part only by a duly authorized written
agreement that refers to this Agreement and is signed by each of the Parties or
by their duly appointed representatives or successors. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided therein.

 

           SECTION 4.5. Governing Law. This Agreement and the rights and duties
of the Parties shall be governed by and construed in accordance with the law of
the State of New York.

 

           SECTION 4.6. Jurisdiction; Venue; Process. The parties to this
Agreement agree that jurisdiction and venue in any action brought by any party
hereto pursuant to this Agreement shall properly lie and shall be brought in any
federal or state court located in the State of New York. By execution and
delivery of this Agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for itself and in respect of its property with
respect to such action. The parties hereto irrevocably agree that venue would be
proper in such court, and hereby irrevocably waive any objection that such court
is an improper or inconvenient forum for the resolution of such action.

 

           SECTION 4.7. Mutual Waiver of Jury Trial. The parties hereto waive
all right to trial by jury in any action, suit or proceeding brought to enforce
or defend any rights or remedies under this agreement or any documents related
hereto.

 

 

7

 

 

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement on the
day first written above.

 

  ENERPULSE TECHNOLOGIES, INC.               By: /s/ Joseph E. Gonnella      
Joseph E. Gonnella     Chief Executive Officer                     GORDIAN
GROUP, LLC               By: /s/ Peter S. Kaufman       Name: Peter S. Kaufman  
  Title: President

 

 

 

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

 

 

 

 



 

